Citation Nr: 9909049	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1958 to June 1959.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


FINDING OF FACT

Schizophrenic reaction is primarily manifested by feelings of 
insecurity, with infrequent manic episodes; the disability is 
productive of intermittent inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation 
in excess of 30 percent for schizophrenic reaction are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  
3.321(b)(1), 4.130, Diagnostic Code 9205 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations should be 

assigned, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

The veteran's schizophrenic reaction is rated under 
Diagnostic Code 9205 and the general formula for rating 
mental disorders, which  provides that a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9205 (1998).  

Applicable regulations provide that, in evaluating a mental 
disorder, the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission shall be 
considered.  The evaluation shall be based on all the 
evidence of record which bears on occupational and social 
impairment, and not solely on an examiner's assessment of the 
level of disability at the moment of an examination.  
38 C.F.R. § 4.126(a) (1998).  



In the veteran's case, his service medical records reveal 
that he was admitted to a service department hospital in 
December 1958.  At admission, he stated that he had had 
auditory hallucinations for a few days.  He stated that he 
often dreamed of his home.  He had received a company 
punishment for not waxing a floor, because, he said, he 
didn't want to do it.  He was assigned to drive both a jeep 
and heavy equipment, and he said that he felt overworked.  He 
stated that he didn't want to go back to duty, and he wanted 
to go home.  The admission diagnosis was schizophrenia, 
simple type.  

In March 1959, in a report of medical history, the veteran 
stated that his nerves had calmed down and he felt fine.  In 
May 1959, a physical evaluation board diagnosed schizophrenic 
reaction, chronic, moderate, manifested by inappropriate 
affect, auditory hallucinations, delusions of being 
influenced, and being depressed when under minimal stress.  
The veteran was separated from service in June 1959.

At a VA psychiatric examination in July 1959, the veteran 
stated that he was not receiving any psychiatric treatment.  
He indicated that he got depressed at times and felt 
insecure.  He was working at his brother's auto body shop.  
The diagnosis was schizophrenic reaction, chronic, 
undifferentiated type, in almost complete remission.

There is no evidence of record that the veteran received any 
post service psychiatric treatment until he was admitted to 
the Illinois Valley Community Hospital, Peru, Illinois, a 
private hospital, in June 1985.  At admission, the veteran 
was in an extremely anxious, somewhat disoriented state.  His 
thoughts were racing about.  The initial impression was 
schizophreniform disorder.  With medication and individual 
and group therapy, the veteran's condition improved.  

In May 1997, the veteran was readmitted to the private 
hospital after the police were called to his home by a 
neighbor.  At the emergency room, the diagnosis was manic-
like behavior.  It was noted that the veteran was married, 
had adult children, and had been a production worker at a 
chemical company for 24 years before 

retiring two years earlier.  The veteran stated that he was 
having problems with employers and needed a rest.  He was 
focused on having been fired from a job.  His symptoms 
included a manic speech pattern and mood swings, which 
interfered with daily activities.  The provisional diagnosis 
was bipolar disorder, manic phase.

At the veteran's admission to the private hospital in May 
1997, the attending psychiatrist assigned global assessment 
of functioning (GAF) scores of previous 60, and current 25.  
A GAF score of 60 denotes moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 25 denotes behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  The American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed., 
1994).  

In support of his claim, the veteran submitted records of his 
hospitalization at the Illinois Valley Community Hospital in 
May 1997, but the records did not include a discharge 
summary.  

At a VA psychiatric examination in July 1997, the veteran 
stated that he had retired from a full-time job in May 1995 
after 25 years.  He was taking Lithium and other medications, 
prescribed by a rehabilitation center.  He was not in 
individual or group therapy.  He indicated that his 
hospitalization in May 1997 occurred after he had lost a job 
at a car wash, where he had been working for three weeks.  He 
said that his wife had pushed  him to go to work, but he 
didn't want to do the work at the car wash.  He stated that 
he had feelings of insecurity and inferiority, but he was not 
depressed.  The veteran denied having any auditory or visual 
hallucinations.  He did not exhibit euphoria or grandiosity.  
A mental status examination was essentially unremarkable. The 
diagnosis was schizophrenic reaction, in partial remission.

In evaluating the veteran's psychiatric disorder, the Board 
notes that the clinical evidence of record demonstrates that, 
when he takes prescribed medication, the veteran's 
schizophrenic reaction is in a state of remission.  Although 
the GAF score 

of 25 at admission to the private hospital in May 1997 showed 
significant psychiatric impairment at that time, the Board 
finds that a disability rating for the veteran's service-
connected psychiatric disorder should not be assigned on the 
basis of his impairment during a manic episode. The records 
of his hospitalization in 1985, and the report of the VA 
examination in July 1997 show that his symptoms abate, in 
large measure, when he takes prescribed medication.  The 
Board finds that his condition after hospital treatment in 
1985 and his condition at the VA examination in July 1997, 
following a second period of hospitalization, was not 
manifested by the symptomatology listed in the general 
formula for rating mental disorders for a 50 percent rating, 
except, perhaps, for difficulty in establishing an effective 
work relationship in the job at the car wash.  The Board 
concludes that the disability picture presented in this case 
does not more nearly approximate the criteria for a 
50 percent rating, and, accordingly, entitlement to an 
evaluation in excess of 30 percent is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9205.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect that the disability 
may have on his earning capacity.  See 38 C.F.R. §§ 4.1, 4.2 
(1998).  Additionally, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(1998) have been considered, whether or not they were raised 
by the veteran, as required by the holding in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that, 
in this case, the disability picture presented is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  The Board is, 
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not 

demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for schizophrenic reaction is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

